 Case 1:19-cv-11456-RGS Document 1 Filed 07/03/19 Page 1 of 6


                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                                                           CIVIL ACTION
                                                           NO.


WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY,
              Plaintiff,                                   IN ADMIRALTY

vs.

THOMAS HENRIQUE,
             Defendant.



     PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT PURSUANT
                    TO 28 U.S.C. §2201, et. seq. and Rule 57


        Plaintiff, Woods Hole, Martha’s Vineyard and Nantucket Steamship Authority,

alleges:

                                    JURISDICTION

1.         This is an action for declaratory judgment pursuant to 28 U.S.C.A. §§ 2201 to

           2202 brought for the purpose of determining a question in actual controversy

           between the parties, namely Plaintiff, Woods Hole, Martha’s Vineyard and

           Nantucket Steamship Authority’s (“hereinafter referred to as “Steamship

           Authority”) obligation, if any, to pay for maintenance and cure, for which

           Defendant, Thomas Henrique, able bodied seaman, has demanded from

           Plaintiff vessel owner under the doctrine of maintenance and care, and is an

           admiralty and maritime dispute within the meaning of Fed. R. Civ. P. 9(h) and

           the Court.
 Case 1:19-cv-11456-RGS Document 1 Filed 07/03/19 Page 2 of 6



                                          2

2.      Plaintiff seeks declaratory relief on Defendants’ admiralty and maritime claims

        within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure and 28

        U.S.C. § 1333.

                                     PARTIES

3.      The Steamship Authority is a body corporate created by chapter 701 of the Acts

        of 1960 of the Massachusetts Legislature, with principal offices located within

        this District. The Steamship Authority is engaged in the business of, inter alia,

        providing passenger ferry service between Cape Cod and the Islands of

        Nantucket and Martha’s Vineyard.

4.      The Steamship Authority is now and was the owner/operator of the M/V

        WOODS HOLE on April 3, 2018.

5.      Upon information and belief, the Defendant, Thomas Henrique (hereinafter

        referred to as “Plaintiff” or “Henrique”) is an able-bodied seaman residing in

        Teaticket, Massachusetts within this District and was a member of the crew of

        the M/V WOODS HOLE on April 3, 2018.

                                       FACTS

6.      Plaintiff has asserted that on or about April 3, 2018 he sustained a lower back

        injury while he was a crewmember serving onboard the M/V WOODS HOLE.

7.      Plaintiff did not report the injury at that time and continued to work aboard the

        M/V WOODS HOLE until the completion of his watch.

8.      It was not until April 8, 2018 that Plaintiff advised the Steamship Authority that

        he was unable to work because of an alleged back injury sustained on April 3,

        2018.
 Case 1:19-cv-11456-RGS Document 1 Filed 07/03/19 Page 3 of 6



                                             3

9.        On April 9, 2018, Plaintiff first sought medical attention from chiropractor

          Thomas J. McCormack, DO. Plaintiff stated that his lower back pain started

          following “a work-related stairway slip on 4-3-18 causing him to land hard on

          the next step on his left foot.”

10.       Plaintiff was diagnosed with a lower lumbar and left sacroiliac sprain.

          Chiropractor McCormack noted that the injury was complicated by his

          overweight condition. Chiropractor McCormack prescribed treatment 3 times

          per week for a minimum of 8 weeks consisting of manipulation, electrotherapy,

          intersegmental traction, massage, continuous passive motion and isotonic

          exercise.

11.       On May 22, 2018, Plaintiff was next examined and it is reported that he is

          completely disabled from his job due to lumbar strain pending reevaluation on

          July 17.

12.       The Steamship Authority has paid Plaintiff $14,210.00 in maintenance and

          $9,645.35 in cure and reimbursements to date.

13.       Plaintiff continues to demand that Steamship Authority pay maintenance in the

          amount of $35.00 per day, but has failed to provide accurate documentation to

          support that amount.

14.       Upon information and belief, Henrique is currently employed as a landscaper.

                             COUNT I
     ACTION FOR DECLARATORY RELIEF ON AMOUNT OF MAINTENANCE

15.       Steamship Authority reiterates and realleges its allegations contained in

          Paragraph Nos. 1-14 inclusive and incorporates same as if fully set forth herein.
 Case 1:19-cv-11456-RGS Document 1 Filed 07/03/19 Page 4 of 6



                                               4

16.        A seaman bears the burden of presenting evidence to support the sums for food

           and lodging he spends ashore in order for the vessel owner to calculate his

           proper maintenance payments. Plaintiff is only entitled to maintenance in the

           amount of his actual expenses for food and lodging up to the reasonable amount

           for his locality.

17.        Additionally, Plaintiff has the burden of establishing that he is still entitled to

           cure payments and that he remains Not Fit for Duty.

18.        Further, Plaintiff has the burden of establishing that his present medical

           condition is the result of an incident/injury occurring is service of the vessel in

           order to be entitled to maintenance and cure benefits.

19.        The Steamship Authority seeks a declaration from this Court that it is not

           obligated to pay maintenance and cure benefits to Plaintiff and/or the rate at

           which Plaintiff is entitled to maintenance benefits and/or a declaration from this

           Honorable Court that Plaintiff has reached maximum medical cure if it is

           determined that he was injured in service of the vessel, which is not admitted by

           the Steamship Authority.

       WHEREFORE, Plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, prays that this Honorable Court enter judgment on Count I in favor

of Plaintiff and against Defendant, Thomas Henrique, and enter an Order providing the

following relief:

        a. A declaration as to whether Plaintiff was injured in service of the vessel;

        b. If so, the proper amount of daily maintenance to be paid to Henrique;

        c. The duration and total amount of maintenance due and owing to Henrique;
 Case 1:19-cv-11456-RGS Document 1 Filed 07/03/19 Page 5 of 6



                                             5

        d. Return of any and all monies over-paid to Henrique; and

        e. Any other such other relief as in law and justice it may be entitled to receive.

                           COUNT II
       ACTION FOR DECLARATORY RELIEF ON OBLIGATION TO PAY
                     MAINTENANCE AND CURE

20.        Steamship Authority reiterates and realleges its allegations contained in

           Paragraph Nos. 1-19 inclusive and incorporates same as if fully set forth herein.

21.        A seaman is entitled to maintenance and cure until he is fit for duty or

           maximum cure is reached.

22.        Upon information and belief, Henrique is currently employed as a landscaper.

23.        Steamship Authority seeks a declaration from this Court that Henrique is fit for

           duty to return to work as an able-bodied seaman and therefore the Steamship

           Authority is no longer obligated to pay maintenance and cure.

       WHEREFORE, Plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, prays that this Honorable Court enter judgment on Count II in favor

of Plaintiff against Defendant, Thomas Henrique, and enter an Order providing the

following relief:

        a. The date that Henrique reached maximum medical improvement;

        b. The duration and total amounts of maintenance and cure due and owing to

            Henrique;

        c. Return of any and all monies over-paid to Henrique because of his receipt of

            payments in excess of Plaintiff’s obligation to provide maintenance and cure;

            and

        d. Any other such other relief as in law and justice it may be entitled to receive.
Case 1:19-cv-11456-RGS Document 1 Filed 07/03/19 Page 6 of 6



                                       6



    DATED at Boston, Massachusetts, this 3rd day of July, 2019.

                                               Plaintiff,
                                               WOODS HOLE, MARTHA’S
                                               VINEYARD AND NANTUCKET
                                               STEAMSHIP AUTHORITY

                                               By its attorneys,
                                               CLINTON & MUZYKA, P.C.

                                               ”/s/Thomas J. Muzyka”
                                               Thomas J. Muzyka
                                               BBO NO: 365540
                                               Robert E. Collins
                                               BBO NO: 555843
                                               88 Black Falcon Ave.
                                               Suite 200
                                               Boston, MA 02210
                                               (617)723-9165
                                               Fax: 617-720-3489
                                               Email:
                                               tmuzyka@clinmuzyka.com
